El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
La presente es nna solicitnd para qne se expida nn acto de Mbeas corpus radicada originalmente ante esta corte. Expedimos el auto preliminar debido a que una petición similar había sido denegada por la corte de distrito y la ape-lación contra la misma sería académica para la fecha en que se celebrara la vista ante esta corte siguiendo el trámite or-dinario.
El peticionario fué convicto ante la corte de distrito de los delitos de portar armas y alterar la paz. Se le sentenció a sesenta días de cárcel por cada delito, pero la corte inferior dispuso que estas sentencias serían cumplidas concu-rrentemente.
El peticionario fué convicto originalmente de estos deli-tos en la corte municipal. Mientras estaban pendientes sus recursos de apelación ante la corte de distrito, estuvo en la cárcel en sumaria durante treinta y cinco días debido a que no pudo prestar fianza. Bajo tales circunstancias, se admite que, de conformidad con la sección 1 de la ley del 14 de marzo de 1907 (Código de Enjuiciamiento Criminal, ed. 1935, pág. 235), tenía derecho a que se le acreditaran los treinta y cinco días que había estado en sumaria.
Sin embargo, el alcaide asumió la posición de que tenía derecho a que se le hiciera el abono en una sola de las sen-tencias. Esta posición es insostenible. La sección 2 de la Ley núm. 108, Leyes de Puerto Bico 1943, dispone que “el juez podrá determinar, al pronunciar la sentencia, si el tér-mino de prisión impuesto en la misma deberá cumplirse con-secutivamente o si, por el contrario, dicho término de prisión deberá cumplirse concurrentemente con cualquiera o cuales-quiera otros términos de prisión.” La corte de distrito, de *101conformidad con esta sección, expresamente dispuso que las dos sentencias de sesenta días aquí envueltas se cumplirían concurrentemente. El efecto práctico de tal disposición es que el acusado de beeho solamente cumpla sesenta días de cárcel. Pero si se le permite al.alcaide, como en el presente caso, que abone los treinta y cinco días que estuvo el acusado en sumaria a una sola de las sentencias, estaría el alcaide obligando al peticionario a cumplir sesenta días más treinta y cinco días. Esto obviamente sería contrario a la sentencia de la corte inferior y a las leyes envueltas.
Para la fecba en que se celebró la vista ante esta Corte, el peticionario babía ya cumplido sesenta días, de dársele crédito por los treinta y cinco días que cumplió en sumaria mientras estuvo pendiente su apelación de la corte municipal a la de distrito. Por tanto se declaró con lugar la petición solicitando ton auto de habeas corpus y se ordenó se pusiera en libertad al peticionario.